Citation Nr: 1236976	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-16 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected chondromalacia patellae of the right knee.

2.   Entitlement to a disability rating in excess of 10 percent for service-connected chondromalacia patellae of the left knee.


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from May 1987 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  One day later, the RO in Baltimore, Maryland, notified the Veteran of that determination.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Baltimore, Maryland.  

The Board notes that, on his VA Form 9, the Veteran requested a hearing before a member of the Board in Washington, DC.  A hearing was scheduled for September 20, 2012; however, the Veteran failed to appear.  To date the Veteran has not requested a new hearing.   Consequently, the Board finds that it has met its due process obligation to afford the Veteran with an opportunity for a hearing, and no further action need be taken.

At the beginning of the appeal, the Veteran was represented by the Disabled American Veterans.  In an October 2008 letter, the Veteran indicated that he wanted to represent himself.  In an April 2012 letter, the Veteran reiterated that he is "self-representing" in this case.  Accordingly, the Board finds that the earlier power of attorney has been revoked.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of the Veteran's claims is necessary for additional development.  Specifically, remand is warranted to obtain a new VA examination to determine the current severity of the Veteran's bilateral knee disabilities.

In November 2007, the Veteran was afforded a VA examination in order to determine the current nature and severity of his service-connected bilateral knee disabilities.  He complained of giving way and swelling, but no locking.  He also complained of a grinding sensation in both knees, especially when walking down steps.  He reported increased pain during cold and rainy weather.  He was able to drive, work, and perform activities of daily living.  There was no history of incapacitating episodes or flare-ups.  He denied the use of assistive devices.  Upon physical examination, the Veteran walked without a limp.  Range of motion testing was conducted, with flexion to 110 degrees bilaterally and extension to 0 degrees bilaterally.  The examiner concluded that there was an additional loss of five degrees bilaterally due to pain after repetitive use.  X-rays showed identified mild degenerative joint disease, right greater than left.  

In the May 2008 Notice of Disagreement (NOD), the Veteran challenged the findings of the VA examination.  He explained that one of the major problems with his bilateral knee disabilities is morning stiffness, pain, and aching that precludes him from working at sporadic intervals.  He noted that these symptoms are more pronounced in the winter time.  He stated that the examination results were not indicative of what might have been observed during the worst episodes since it took place with sufficient time after "arising in the morning to recover from inflexion and during a period when a flare-up of pain and inflammation had not occurred."  He also argued essentially that functional loss due to pain was not adequately evaluated.

In light of the Veteran's arguments pertaining to the inadequacy of the November 2007 examination, the Board finds that a new VA joints examination is warranted to determine the current severity of the Veteran's bilateral knee disabilities.  Every effort should be made to schedule the Veteran an examination in the morning.  See, e.g., Ardison v. Brown, 6 Vet. App. 405 (1994) (VA examination inadequate because it was not performed during a time when the veteran's tinea pedis was active.).

Finally, prior to scheduling the examination, all VA treatment records relating to treatment for the Veteran's bilateral knee disabilities should be associated with his claims file as he has only identified treatment at VA and the last treatment record associated with his claims file is from January 2009.

Accordingly, the case is REMANDED for the following action:

1. Associate with the Veteran's claims file VA treatment records from the VA Medical Center in Baltimore, Maryland, for treatment relating to his bilateral knee disabilities from January 2009 to the present.

2.  Then, schedule the Veteran for a VA joints examination.  Every effort should be made to schedule the examination in the morning.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests and/or studies should be conducted in order to ascertain the current severity of the Veteran's service-connected bilateral knee disabilities (currently diagnosed as chondromalacia patellae). 

The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner should determine the limitation of motion, if any, of the Veteran's bilateral knees and discuss whether there is pain on movement (and at what point pain starts), swelling, tenderness, deformity or atrophy of disuse.  The examiner should also determine whether there is any laxity or subluxation of each knee (especially as the Veteran has reported giving way of the knees).  The examiner should also determine whether there is additional functional loss on repetitive motion due to weakness, fatigability, incoordination, or pain on movement.

A full and complete rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. After ensuring that all additional development is complete (to include that the VA examination is adequate for rating purposes), the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
REBECCA POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



